Citation Nr: 0638532	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  98-17 692A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for residuals of a neck 
injury, to include arthritis of the cervical spine.

2.  Entitlement to service connection for residuals of a left 
leg injury.

4.  Entitlement to service connection for residuals of a head 
injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on active duty from December 1960 to 
November 1963.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an April 1998 rating decision rendered by San Juan, 
the Commonwealth of Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  Jurisdiction over the 
case was subsequently transferred to the RO in New York, New 
York. 

In October 1999, the veteran withdrew his request for a Board 
hearing and instead opted for a hearing before an RO hearing 
officer, which was held in July 2000.  A transcript of this 
hearing is associated with the claims folder.

In November 2003, the Board remanded this case for further 
evidentiary development.  The requested development has been 
completed.  The case has now been returned to the Board for 
further appellate consideration.   


FINDINGS OF FACT

1.  Neither a chronic neck disorder nor arthritis of the 
cervical spine was present in service or within one year of 
the veteran's discharge from service, and neither is 
etiologically related to service.

2.  A chronic left leg disorder was not present in service 
and is not etiologically related to service.

3.  A chronic head disorder was not present in service and is 
etiologically related to service.


CONCLUSIONS OF LAW

1.  Residuals of a neck injury, to include arthritis of the 
cervical spine, were not incurred in or aggravated by active 
service, and the incurrence or aggravation of arthritis of 
the cervical spine during such service may not be presumed.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).

2.  Residuals of a left leg injury were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2006).

3.  Residuals of a head injury were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the instant appeal, the initial unfavorable rating 
decision was rendered prior to the enactment of the VCAA.  
The record reflects that the Appeals Management Center (AMC) 
provided the veteran with the notice required under the VCAA 
by letters mailed in May and October 2004, to include notice 
that he should submit any pertinent evidence in his 
possession.  The veteran was also provided with the requisite 
notice of the type of evidence necessary to establish a 
disability rating and effective date for service connection 
for the claimed disabilities in the supplemental statement of 
the case issued in June 2006.  Therefore, the Board is 
satisfied that the requirements of the notice provisions of 
the VCAA have been met, and there is no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.

In regard to VA's duty to assist, the record reflects that VA 
assisted the veteran by obtaining his service medical records 
and available VA treatment records identified by him.  The RO 
requested VA treatment records from the VA Medical Center 
(MC) in Brooklyn, New York dating as far back as 1987 based 
on testimony the veteran provided at the July 2000 local RO 
hearing.  The Brooklyn VAMC indicated that records only dated 
back to 2000 and forwarded those records.  Next, although 
requested by the AMC, records from the Staten Island's 
Medical Group were ultimately provided by the veteran.  In 
response to the RO's request for any records on the veteran 
from the Surgeon General's Office, the National Personnel 
Records Center (NPRC) reported that there were no such 
records.  

In response to testimony the veteran provided at the local 
hearing, in the November 2003 Remand, the Board directed the 
RO/AMC to again take the appropriate action necessary to 
obtain records of treatment the veteran reportedly received 
in the summer of 1962 at the base hospital in Grafenwoehr, 
Germany.  In May 2006, the AMC received a negative response 
from the United States Army Health Clinic in Grafenwoehr, 
Germany.  In the June 2006 supplemental statement of the 
case, the AMC noted that generally, local military facilities 
do not maintain, and would not maintain, clinical records 
more than several years after a documented event, that those 
records are retired to the NPRC, and that if the records 
cannot be found in the official file at the NPRC, either the 
records are lost or do not exist.  After a review of the 
service medical records, the Board finds that they do not 
appear to be incomplete as the service enlistment report, 
separation examination report, and dental records are all of 
record.  There are also service medical records showing 
treatment the veteran received for various ailments during 
service.  The Board finds that VA is under no further 
obligation to search for additional records because the 
evidence indicates that they are nonexistent.  See 38 C.F.R. 
§ 3.159(c)(2) (2006).  Neither the veteran nor his 
representative has identified any outstanding evidence, to 
include medical records, that could be obtained to 
substantiate any of his claims.  The Board is also unaware of 
any such outstanding evidence.  Therefore, the Board is 
satisfied that the RO and AMC have complied with the duty to 
assist requirements of the VCAA and the pertinent 
implementing regulation. 

Following the completion of all indicated development of the 
record, the AMC readjudicated the veteran's claims in June 
2006.  There is no indication in the record or reason to 
believe that any ultimate decision of the originating agency 
on the merits of the claims would have been different had 
complete VCAA notice been provided at an earlier time.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the RO and 
AMC were insignificant and non-prejudicial to the veteran.  

Accordingly, the Board will address the merits of the claims.  


Evidentiary Background

In the veteran's original application filed in November 1997, 
he contended that he sustained head, neck, and left leg 
injuries during service.  In the July 1998 notice of 
disagreement, the veteran reported that the motor vehicle 
accident occurred in the summer of 1962 in Grafenwoehr, 
Germany.  He indicated that he was treated for the claimed 
disorders at the field base hospital.  He noted that he was 
assigned to the 3rd Armored Division, 503 Military Police 
Company and that the other individual involved in the 
accident was PFC C.  In the November 1998 substantive appeal, 
the veteran maintained that he spent three to four days in 
the base hospital for treatment of the head, neck, and leg 
injuries.  

The service medical records do not document any complaints or 
findings referable to injuries of the neck, left leg, and 
head during service.  An August 1962 entry only notes that 
the veteran's right foot was run over by a truck for which he 
was treated with an ace bandage and instructed to stay off 
duty for the day.  The separation examination report dated in 
September 1963 shows that no disability of the neck, left 
leg, or head was identified.  The Report of Medical History 
that accompanied the separation examination report similarly 
shows that the veteran reported no relevant complaints.    

Post-service medical records include records from Staten 
Island's Medical Group dated in February 1972 and subsequent 
thereto.  An August 1979 record notes that X-rays of the 
veteran's cervical spine revealed minimal tilting to the 
right.  The heights of the vertebral bodies were normal.  
There was no narrowing of the disc spaces.  The paravertebral 
soft tissue was unremarkable.  There was no bone destruction, 
no fracture, and no soft tissue calcification.  A June 1981 
record shows that the veteran complained of left knee and 
left hip pain.  The physical examination revealed tenderness 
in the left upper thigh area below the hip joint.  No 
diagnosis was provided.  X-rays of the left hip revealed no 
evidence of bony or articular abnormality.  A September 1981 
record shows that the veteran's complaints included 
headaches.  The assessment was the veteran most likely had a 
viral illness. 
An April 1982 record notes that the veteran complained of 
"head a[illegible]" that had been present for the past 
three days.  A January 1984 record notes that the veteran 
complained of generalized aches and pains and headaches of 
"[illegible]" duration.  An October 1984 record shows that 
the veteran complained of frontal occipital headaches.  A 
January 1986 record documents that the veteran had jammed his 
right wrist, and a March 1986 record notes a diagnosis of 
cervical spondylosis versus carpal tunnel syndrome of the 
right hand.  April 1986 X-rays of the cervical spine revealed 
degenerative changes with a large anterior spur seen at C5 
and minimal narrowing of the C5-C6 disc space.  A May 1986 
record notes that an April 1986 EMG revealed no abnormality.  
An April 1987 record notes that the veteran had chronic 
headaches.  Records dated in May, July, and October 1990 note 
that the veteran had hypertension.  A December 1994 record 
notes that the veteran complained of problems associated with 
his left anterior thigh.  Possible arthritis was noted.  

The January 1998 VA spine examination report shows that the 
veteran reported on the accident that reportedly occurred 
during service.  He denied that he had sought treatment from 
any physician for the claimed neck disorder; rather, he 
learned to live with the pain.  After a physical examination, 
the examiner reported that there was no objective evidence of 
painful motion, spasm, weakness of the arms and hands, or 
tenderness of the cervical spine.  The examiner also reported 
that there were no muscle atrophy of the upper extremities 
and no pathological reflexes, and that he had normal muscle 
strength.  The examiner provided diagnoses of negative 
cervical musculoskeletal spine examination on the current 
exam and mild degenerative joint disease of the cervical 
spine by X-rays.  The examiner maintained that the 
degenerative joint disease was attributable to the natural 
process of aging.  

The January 1998 VA joints examination report notes that the 
veteran currently complained of pain in his left hip, leg, 
and calf as well as numbness in his left leg.  The examiner 
reported that there was no objective evidence of painful 
motion, edema, effusion, instability, weakness, tenderness, 
redness, heat, or abnormal movement or guarding of movement 
in all joints of the left leg.  The examiner noted that X-
rays of the left leg showed normal findings.  The examiner 
provided a diagnosis of negative musculoskeletal joint 
examination on the left leg on the current exam.    

The January 1998 VA cranial nerves examination report notes 
that the veteran reported that when he sustained the trauma 
to his head, he had a loss of consciousness for perhaps 20 to 
25 minutes; he woke up in the ambulance.  He maintained that 
he was evaluated and found to have sustained a scalp wound at 
that time, which was sutured on the right side of his head.  
He also claimed that he sustained a cervical herniated disc 
as a result of this accident.  He complained that he had 
experienced headaches since after the accident.  After an 
examination, the examiner only provided a diagnosis of status 
post trauma to the head with post-traumatic headaches by 
history.  

Records from Staten Island's Medical Group include a July 
2000 record that shows that the veteran complained of 
intermittent pain in his left thigh with numbness.  The 
examiner related that the veteran claimed that it was from an 
injury he had in service 36 years ago.  The examiner noted 
that the veteran possibly had radiculopathy but doubted that 
it was in any way related to old injuries.  A July 2000 
radiology report notes that a study revealed osteoarthritic 
changes of the veteran's cervical spine with hypertrophic 
spurs at the margins of the vertebral bodies of C3, C4, C5, 
C6, C7 and narrowing of the intervertebral disc spaces 
between C5-C6.  

At the July 2000 RO hearing, the veteran maintained that the 
August 1962 service medical entry actually pertained to the 
automobile accident he maintained resulted in his claimed 
disorders.  He testified that he was in the passenger's seat 
of the jeep during the incident and private C was the person 
in control of the jeep.  He claimed that he was in the 
hospital for almost one week and had a "hole" in his head 
that exposed his skull for which he received stitches.  When 
he was discharged from the hospital he still experienced a 
lot of "headaches and pain" and his leg bothered him too.  
He maintained that thereafter he still experienced headaches 
but he did not seek treatment at that time; rather, he just 
took aspirins.  In response to the question of whether he had 
gone to any medical facilities for his claimed disabilities 
"since then," he testified that he went once to the VA 
hospital in Brooklyn in 1987 for the "pains in his head" 
and his "injuries and all," but walked away because it was 
over capacity.  He noted that he also had a hip problem and 
"other problems" at that time.  He claimed he also saw a 
private doctor in 1980 for problems associated with his right 
arm during which time he claimed a doctor told him that X-
rays revealed that he had two discs that were completely gone 
resulting in bone on bone action.  

An August 2000 VA report on a magnetic resonance image (MRI) 
notes an impression of mild degenerative arthritis and disc 
desiccations with disc bulges at C3-C4 and C6-C7 levels with 
mild flattening of the cervical spinal cord, but no evidence 
of disc herniation.  

Records from Staten Island's Medical Group include a 
September 2000 record that shows that the veteran complained 
that his left leg and left knee occasionally gave out.  The 
radiology report notes that views of the left knee showed 
minimal degenerative changes.  

VA treatment records include a September 2000 record that 
shows that the veteran's complaints included left thigh 
hypersensitivity and numbness.  The staff neurologist, G.C., 
noted an impression of possible left lateral femoral 
cutaneous neuropathy, rule out possible mononeuropathy 
multiplex.  A November 2000 report notes that there was no 
electrodiagnostic evidence to indicate cervical radiculopathy 
or left lateral femoral cutaneous nerve entrapment.  

A January 2001 VA MRI and CT (computerized tomography) scan 
of the head/brain revealed cerebral atrophy but no focal 
abnormality in the brain and no intracranial bleed.  A 
January 2001 discharge summary notes that after the veteran 
finished a six month course of therapy for hepatitis C, he 
had experienced a new onset of left occipital and cervical 
headache.  Two days later he developed a sudden onset of 
diplopia also isolated and not associated with any other 
neurological complaint.  It was further reported that the 
veteran and his wife had been noticing some personality 
changes and cognitive decline over the last six months.  The 
veteran complained that he had become slower in general with 
slower thinking ability and some short term memory problem in 
addition to occasional confusion and disorientation.  He 
maintained that this problem had been getting gradually worse 
over the last six months.  The discharge diagnosis was left 
third nerve palsy with papillary sparing, most likely of 
vascular origin.  Other records dated in January 2001 note 
that the veteran's papillary-sparing third nerve palsy was 
consistent with an ischemic insult of the third nerve and 
likely related to the veteran's chronic hypertension.  Dr. 
G.G. noted an impression of acute neurological dysfunction 
characterized by left occipital headache followed by 
papillary sparing left cranial nerve III palsy and possible 
minimal left V2 and V3 sensory deficit.  Dr. G.G. noted that 
the presence of mild sensory deficit in the lower extremities 
was suggestive of diabetic neuropathy.  

A September 2002 VA treatment record notes an impression of 
residual diplopia due to isolated nerve III palsy.  A 
November 2002 record notes that Neurology had attributed the 
veteran's memory dysfunction to underlying depression as 
reported by Dr. G.A. and Dr. G.F.  A December 2002 record 
notes that the veteran's sleep had improved and his memory 
was slightly better, but he still had a cognitive deficit, 
which Dr. G.B. noted would indicate that contrary to the 
opinion of the neurologist, the veteran's cognitive problems 
do not represent pseudodementia secondary to depression.  Dr. 
G.B. noted it was probably related to organic changes in the 
veteran's brain as the 2001 CT scan showed evidence of 
cerebral atrophy.  A March 2003 record notes that the veteran 
had memory loss felt to be secondary to depression as 
reported by Dr. P.T.  A June 2003 record notes an assessment 
of status post cranial nerve III palsy without pupillary 
involvement, stable.  

In VA Form 21-4142 received in March and December 2004, the 
veteran indicated that his memory deficit, slow reflexes, 
impaired ability to comprehend, impaired ability to write and 
spell, and double vision in his left eye were also residuals 
of the injuries he claimed occurred during his service. 

VA treatment records include a December 2005 record that 
shows that Dr. A.M., Chief, Neurology reported that the 
veteran had a history of left oculomotor palsy in 2001 felt 
to be microvascular in origin from which he had almost 
completely recovered, with minimal residual diplopia.  Dr. 
A.M. also noted that the veteran had left thigh numbness felt 
to be due to either radiculopathy or meralgia paresthetica.  
Dr. A.M. noted an impression of memory impairment, likely 
Alzheimer's disease, left thigh numbness, likely meralgia 
paresthetica, and status post left oculomotor palsy, 
microvascular.  


Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

A "current disability" means a disability shown by 
competent medical evidence to exist at the time of the award 
of service connection.  Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Chelte v. Brown, 10 Vet. App. 268 (1997).

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946, and arthritis manifests to a degree of at 
least 10 percent within one year from the date of termination 
of service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such a disorder during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2006).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  As 
previously discussed, when there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 3.102 (2006); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim. 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.


Analysis

The medical evidence shows that the veteran is currently 
diagnosed with a neck disorder manifested by degenerative 
joint and disc disease and a left leg disorder manifested by 
a sensory deficit or meralgia paresthetica.  He also has 
status post left third cranial nerve palsy and residual 
diplopia.  The service medical records, however, fail to show 
that any of these disorders were present during service.  The 
motor vehicle accident the veteran maintains occurred during 
service is not documented in the service medical records 
notwithstanding testimony from him that the August 1962 entry 
pertaining to the injury to his right foot reportedly also 
involved injuries to his head, neck, and left leg.  No head, 
neck, or left leg disorder was identified at the veteran's 
separation physical conducted in September 1963, and post-
service medical records do not show that the veteran's 
arthritis of the cervical spine was present during the first 
year following his discharge from service.  Rather, 
complaints of left knee and hip pain and problems associated 
with his left anterior thigh are first clinically documented 
in June 1981 and December 1994, respectively.  The earliest 
radiologic findings of record show that there was no 
degenerative joint and disc disease associated with the 
veteran's cervical spine as late as August 1979.  

The veteran also associates his headaches as well as memory 
deficits, cognitive difficulties, double vision, etc. (noted 
in the March and December 2004 VA Form 21- 4142) as residuals 
of the head injury that reportedly occurred during service.  
The first medical evidence of recurrent complaints of 
headaches is not shown until the 1980s.  The treatment 
records show that the veteran's complaints of double vision 
have been clinically attributed to diplopia associated with 
the left third cranial nerve palsy that the Board noted above 
was not present in service.  As for the memory deficit, 
physicians attributed it to underlying depression, organic 
changes in the veteran's brain, or Alzheimer's disease, none 
of which are shown to have been present in service.  As for 
any of the other claimed residuals of a head injury, none of 
the symptoms were shown in service. 

There is also no competent medical evidence of record that 
shows that any of the currently diagnosed disorders are 
etiologically related to the veteran's military service.  
Moreover, the January 1998 VA spine examiner found that the 
degenerative joint disease shown on X-ray was consistent with 
the natural process of aging.  The records from Staten 
Island's Medical Group show that the physician who examined 
the veteran in July 2000 was doubtful that the veteran's 
symptoms, which included complaints of numbness in the left 
thigh, were related to an injury the veteran reported 
occurred in service.  VA treatment records note that the 
veteran's left third cranial nerve palsy was related to the 
veteran's chronic hypertension, which is not documented in 
the record as present until 1990.  VA treatment records 
further note that the sensory deficit associated with the 
veteran's left leg is suggestive of diabetic neuropathy, 
which is similarly not documented in the record as present 
until many years after the veteran's separation from service.  

In essence, the evidence of a nexus between the veteran's 
claimed disabilities and his military service, is limited to 
the veteran's own statements.  This is not competent evidence 
of a nexus between the claimed disabilities and the veteran's 
active service since laypersons, such as the veteran, are not 
qualified to render a medical diagnosis or an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  As such, the Board finds that 
service connection is not warranted for residuals of a neck 
injury, including arthritis of the cervical spine, residuals 
of a left leg injury, or residuals of a head injury.

In reaching this decision, the Board has determined that 
application of the evidentiary equipoise rule is not required 
because the preponderance of the evidence is against the 
claim.


ORDER

Service connection for residuals of a neck injury, including 
arthritis of the cervical spine, is denied. 

Service connection for residuals of a left leg injury is 
denied.

Service connection for residuals of a head injury is denied.  



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


